Citation Nr: 0609490	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
due to asbestos and/or radiation exposure.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In March 2004, the veteran waived his earlier request for a 
hearing before the Board.  He requested that VA proceed with 
his claim on the evidence submitted.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(c) 
(2005).

The Board remanded this issue in January 2005 and August 2005 
for further development, which has since been undertaken.


FINDING OF FACT

The probative evidence of record preponderates against a 
finding that the veteran's currently diagnosed sleep apnea is 
related to his period of active military duty, including any 
exposure to asbestos or radiation.


CONCLUSION OF LAW

Sleep apnea, claimed as due to asbestos and/or radiation 
exposure, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or diagnoses of any sleep problem.  When examined 
for separation in November 1954, the only defects or 
diagnoses noted were an inactive pilonidal sinus and excess 
weight.

Private treatment records dated from May 1992 to February 
2005 show the veteran was diagnosed with and treated for 
obesity with obstructive sleep apnea.  A July 1992 record 
shows the veteran was doing well with CPAP (continuous 
positive airway pressure) machine.  He underwent a sleep 
study that same month.

In February 2003, the veteran underwent VA examination.  He 
reported having sleep apnea and using a CPAP machine.  The 
assessment was morbid obesity, asbestos exposure, and sleep 
apnea syndrome on CPAP.

In a May 2005 written statement, the veteran clarified that 
his sleep apnea was claimed as due to exposure to asbestosis, 
not as due to exposure to radiation.  Accordingly, in our 
Remand of August 2005, the Board did not seek medical opinion 
as to possible causation by radiation.

In September 2005, the veteran underwent VA examination.  The 
examiner noted the veteran had asbestos exposure in service, 
before service, and potentially after he left service, based 
on his employment history.  A review of the medical history 
shows the veteran had and still has severe sleep apnea 
syndrome.  He used a CPAP machine on a regular basis to get a 
good night sleep.  The examiner noted that during the course 
of his military service, the veteran gained close to fifty 
pounds.  He was currently morbidly obese.

It was noted to be fairly clear from the record that the 
veteran's weight was essentially normal when he was in the 
Navy, and that it increased such that by the time he was 
discharged it was excessively elevated, although he was not 
yet morbidly obese.  On review of the medical records, the 
examiner could not find evidence for asbestos associated 
disease.

The examiner summarized that it was established that the 
veteran had severe sleep apnea syndrome, aided by use of the 
CPAP.  All objective observations supported a diagnosis of 
sleep apnea.  It was clear the veteran had sleep apnea that 
worsened through the years.  In addition, there was no 
evidence which the examiner could identify which linked the 
sleep apnea back to service in 1954.

In order to clarify whether asbestos exposure could result in 
sleep apnea syndrome, the examiner reviewed the literature on 
the issue.  He could find no evidentiary connection between 
asbestos exposure and sleep apnea syndrome.  The examiner 
could also not find any direct link between the veteran's 
service and the sleep apnea syndrome, other than the gradual 
increase in weight that was now in the morbidly obese range.

The examiner noted that sleep studies had been available in 
his own practice since 1979, and that, therefore, the veteran 
could have had a sleep study done earlier than the one 
conducted in 1992 if he had been symptomatic enough to 
warrant it.  Therefore, the examiner concluded that a causal 
relationship between service and sleep apnea was unlikely, or 
less than a 50/50 probability.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.


In a March 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
August 2003 statement of the case (SOC) and May 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the August 
2003 SSOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

The veteran has contended that his sleep apnea is due to his 
exposure to asbestosis, or exposure to asbestosis, in 
service.  As stated in the August 2005 Board decision and 
remand, the Board finds that the veteran's contentions that 
he was exposed to asbestos in service are plausible.  
However, exposure to asbestos in service, which, for the 
purpose of the present decision, we have no reason to doubt, 
is not enough for service connection.  The veteran must 
demonstrate a current disability that is due to that 
exposure.

With regard to his contention that his currently diagnosed 
sleep apnea is due to asbestos exposure in service, the Board 
finds that there is no probative evidence of record to 
support this argument.  In order to clarify a possible 
relationship, the Board remanded the veteran's claim to 
afford him an additional examination, to include an opinion 
as to whether his sleep apnea could have been caused by 
exposure to asbestos.

As noted above, the examiner definitively stated that, while 
the veteran has sleep apnea syndrome, there is no evidence 
that such disorder is related to any possible asbestos 
exposure.  There is no probative opinion of record that 
states otherwise.  Furthermore, the examiner reviewed the 
veteran's service medical records and found that there was no 
evidence that his sleep apnea began in 1954.

Finally, the examiner pointed out that the veteran gained 
weight while in service, and his current diagnosis of morbid 
obesity is noted in his medical records as the cause of his 
obstructive sleep apnea.  However, the examiner pointed out 
that the veteran was not morbidly obese upon separation from 
service.  Therefore, he did not develop the condition that 
now causes his sleep apnea until after his military 
discharge.  In addition, there is no evidence of sleep apnea 
until 1992, nearly forty years after the veteran was 
discharged.

The Board recognizes that the veteran believes that his 
currently diagnosed sleep apnea syndrome was caused by his 
exposure to asbestos in service.  The veteran's sincerity is 
not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).

Here, the only probative medical opinion of record indicates 
that the veteran's sleep apnea is not related to possible 
asbestos exposure in service, but instead is due to his non-
service-connected morbid obesity.  The opinion also indicates 
that his sleep apnea was not diagnosed until 1992, even 
though sleep studies were available beginning in 1979.  Based 
upon this evidence, the Board cannot find that service 
connection for sleep apnea is warranted on a direct basis or 
as due to asbestos exposure in service.

While the veteran indicated in a May 2005 written statement 
that he claimed his sleep apnea was due to exposure to 
asbestos, not exposure to radiation, the Board will address 
the latter contention here, since the RO and the Board 
previously addressed the issue.  Moreover, the veteran's 
representative, in his Informal Hearing Presentation before 
the Board, asserted that the VA examiner in September 2005 
had failed to address whether the veteran's sleep apnea 
syndrome "could be related to radiation exposure."

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2005).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311 (a)(1).


Notwithstanding the requirements for presumptive service 
connection, above, the United States Court of Appeals for the 
Federal Circuit has held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

With regard to the above regulations, a review of the 
veteran's claims file shows that his military service does 
not qualify him as a radiation exposed veteran.  In addition, 
sleep apnea syndrome is not a presumptively service-connected 
disease for radiation exposed veterans, it is not a 
radiogenic disease, and it is not a disease specific to 
radiation exposed veterans.  Finally, there has been no 
opinion submitted into the record to show that the veteran's 
currently diagnosed sleep apnea syndrome is related to any 
possible radiation exposure in service.  Therefore, and 
particularly in view of the veteran's own acknowledgement 
that he intended to seek benefits based upon asbestosis 
rather than radiation exposure, service connection is not 
warranted on this basis, and the lack of an opinion in the 
September 2005 VA examination does not compromise the present 
decision.

Consequently, the evidence preponderates against the claim 
for service connection for sleep apnea, claimed as due to 
asbestos and/or radiation exposure, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.   
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for sleep apnea, claimed as due to 
asbestos and/or radiation exposure, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


